J-S58033-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

RICKY SCHLOTT

                            Appellant                 No. 457 WDA 2014


            Appeal from the Judgment of Sentence March 17, 2014
               In the Court of Common Pleas of Fayette County
             Criminal Division at No(s): CP-26-CR-0001026-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                            FILED MAY 04, 2015

       Appellant, Ricky Schlott, appeals from the judgment of sentence

entered in the Fayette County Court of Common Pleas, following his jury trial

convictions for persons not to possess firearms, firearms not to be carried

without a license, flight to avoid apprehension, disorderly conduct, and

possession of marijuana.1 We affirm.

       The relevant facts and procedural history of this appeal are as follows.

          On March [11], 2013, at approximately 12:18 a.m.,
          Captain David Rutter of the Uniontown City Police
          Department advised Officer Jonathan Grabiak of a fight in
          the parking lot of the Uniontown Welfare Office. Officer
          Grabiak and Officer Charles David responded to the call
____________________________________________


1
  18 Pa.C.S.A. §§ 6105; 6106; 5126; 5503; 35 P.S. § 780-113(a)(31),
respectively.


_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58033-14


          and observed a man later identified as [Appellant]. When
          [Appellant] observed the police officers, he began to flee.
          The parking lot was fenced in with the entrance and exit
          chained. [Appellant] was able to successfully climb over
          the fence and continue running from them. As he was
          running, Officer Grabiak observed [Appellant] reaching into
          the front of his waistband. Officers Grabiak and David
          began to pursue [Appellant] on foot in the Great Bethel
          Baptist Church parking lot until they ordered him to the
          ground.

          [Appellant] eventually complied with the order, and Officer
          Grabiak proceeded to the west corner of the lot where
          [Appellant] was standing and recovered a Springfield XD
          .45 caliber semi-automatic handgun. The firearm was fully
          loaded when it was recovered. After running the serial
          number on the firearm, it was discovered that the firearm
          was reported stolen.

          Once [Appellant] told the officers his name, it was further
          discovered that [Appellant] is a convicted felon who was
          wanted for Possession with Intent to Deliver cocaine.
          Accordingly, he was not permitted to carry a concealed
          firearm in Pennsylvania. When asked about the firearm,
          [Appellant] responded that he had “found it.”[2] He was
          then placed under arrest.

(Trial Court Opinion, filed May 20, 2014, at 2-3).

       On March 11, 2013, the Commonwealth filed a criminal information

charging Appellant with receiving stolen property, possession of firearm with

manufacture number altered, possession of firearm prohibited, flight to avoid

apprehension, firearms not to be carried without a license, possession of

marijuana, and disorderly conduct. Following a preliminary hearing on June

____________________________________________


2
 Actually, Captain Rutter directed his questions about the firearm to Officer
Grabiak, but Appellant volunteered the answer. (N.T. Trial, 3/7/14, at 22).



                                           -2-
J-S58033-14


11, 2013, all of Appellant’s charges were bound over to the Court of

Common Pleas.

       On March 7, 2014, a jury convicted Appellant of charges on counts 3

through 7.3 The court sentenced Appellant on March 17, 2014, to four (4) to

eight (8) years’ imprisonment at count 3, for the persons not to possess

firearms    conviction    and    imposed       no   further   penalty   on   the   other

convictions.4 The court also determined Appellant was ineligible for the RRRI

program, due to the nature of the firearms convictions.

       Appellant timely filed a notice of appeal on March 21, 2014. The court

ordered Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. On March 25, 2014, Appellant timely filed his Rule

1925(b) statement.

       Appellant now raises three issues for our review:

           DID THE COURT ERR IN PERMITTING THE INTRODUCTION
           OF PHOTOGRAPHS FROM APPELLANT’S PHONE DEPICTING
           A FIREARM AND THE APPELLANT WITH A FIREARM?

           DID THE COURT ERR[] IN INSTRUCTING THE JURORS
           THAT THE COMMONWEALTH IS NOT BOUND BY THE
           DATES IN THE INFORMATIONS?
____________________________________________


3
 The trial court dismissed the charge of receiving stolen property at count 1.
The jury adjudicated Appellant not guilty of possession of a firearm with
manufacturer’s number altered at count 2.
4
  With a prior record score of 5 and an offense gravity score of 10 (gun
loaded), the mitigated range of the sentencing guidelines for this offense
was 48 to 60 months. Thus, the court sentenced Appellant at the low end of
the mitigated range.



                                           -3-
J-S58033-14



         DID THE COMMONWEALTH FAIL TO PROVE THAT THE
         APPELLANT POSSESSED A FIREARM[?] SPECIFICALLY[,]
         THERE WAS NO EVIDENCE PRESENTED BY THE
         COMMONWEALTH THAT APPELLANT HELD THE FIREARM IN
         QUESTION[.]

(Appellant’s Brief at 7).

      Appellant first argues the cell phone pictures, portraying him holding a

firearm, were wrongfully admitted at trial.         Appellant contends the

Commonwealth had no way to establish when the photographs of Appellant

had been taken or if the firearm in the pictures was the same firearm

recovered at the scene of Appellant’s arrest and introduced at trial. Absent

concrete evidence that the two firearms were the same, Appellant claims

introduction of the photographs at trial was far more prejudicial than

probative; and they should have been excluded under Pa.R.E. 403.

Appellant maintains introduction of the photographs of Appellant with a

firearm, on a previous date, served to divert the jury’s attention from

weighing the facts relating to the 3/11/13 incident at issue.       Appellant

submits the pictures persuaded the jury to convict him on an improper basis.

      Next, Appellant complains the court erroneously instructed the jury

that it was not “bound by the date alleged in the criminal information.”

(N.T., 3/7/14, at 97). Specifically, the criminal information referenced the

date of the incident as 3/11/13, and the Commonwealth charged him with

actions committed on 3/11/13, but not on the possibility that he might have

held a firearm on a previous date, as in the photographs.      Appellant also

                                    -4-
J-S58033-14


insists the Commonwealth failed to establish the purported firearm in the

photographs was the same firearm recovered in Appellant’s vicinity on

3/11/13. Appellant testified he did not know if the firearm in the pictures

was even a real firearm.    Appellant asserts the court’s instruction allowed

the jury to consider the pictures of Appellant holding a firearm and to convict

him, based on prior bad acts which were not set forth in the criminal

information.   Appellant emphasizes he had no notice he would have to

defend against charges not included in the criminal information. Appellant

reiterates the only reason for introducing the photographs at trial was to

prejudice him with irrelevant evidence. Appellant concludes he is entitled to

a new trial on these grounds.

      Finally, Appellant complains the Commonwealth presented insufficient

evidence in connection with his firearm possession convictions. Specifically,

Appellant argues police did not see Appellant physically possess or discard

the firearm during flight.      Appellant further asserts Officer Grabiak’s

recollection of the lab report was that no latent fingerprints were recovered

from the firearm during forensic testing, so Appellant insists this testimony

proves he did not possess the firearm recovered on 3/11/13.          Appellant

concedes the Commonwealth can use circumstantial evidence to prove

Appellant possessed the firearm, but he believes the only reason the

Commonwealth was able to convict him in this case was the erroneous

admission of the photographic evidence. Appellant concludes he is entitled


                                     -5-
J-S58033-14


to have the verdict set aside. We cannot agree with Appellant’s contentions.

      “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused

its discretion.”   Commonwealth v. Drumheller, 570 Pa. 117, 135, 808
A.2d 893, 904 (2002), cert. denied, 539 U.S. 919, 123 S. Ct. 2284, 156
L. Ed. 2d 137 (2003) (quoting Commonwealth v. Stallworth, 566 Pa. 349,

363, 781 A.2d 110, 117 (2001)). Relevance is the threshold for admissibility

of evidence. Commonwealth v. Cook, 597 Pa. 572, 602, 952 A.2d 594,

612 (2008). Relevant evidence is “evidence having any tendency to make

the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the

evidence.”    Pa.R.E. 401.   “Evidence is relevant if it logically tends to

establish a material fact in the case, tends to make a fact at issue more or

less probable or supports a reasonable inference or presumption regarding a

material fact.” Drumheller, supra at 135, 808 A.2d at 904. “Evidence that

is not relevant is not admissible.”      Pa.R.E. 402.    “Although relevant,

evidence may be excluded if its probative value is outweighed by the danger

of unfair prejudice, confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless presentation of

cumulative evidence.” Pa.R.E. 403. “Evidence will not be prohibited merely

because it is harmful to the defendant.” Commonwealth v. Dillon, 592 Pa.
351, 367, 925 A.2d 131, 141 (2007).


                                    -6-
J-S58033-14


      Pennsylvania Rule of Evidence 404 provides:

         Rule 404. Character evidence not admissible to
                   prove conduct; exceptions; other crimes

         (a) Character evidence generally.            Evidence of a
         person’s character or a trait of character is not admissible
         for the purpose of proving action in conformity therewith
         on a particular occasion, except:

                                     *      *    *

         (b)    Other crimes, wrongs, or acts.

         (1) Evidence of other crimes, wrongs, or acts is not
         admissible to prove the character of a person in order to
         show action in conformity therewith.

         (2) Evidence of other crimes, wrongs, or acts may be
         admitted for other purposes, such as proof of motive,
         opportunity, intent, preparation, plan, knowledge, identity
         or absence of mistake or accident.

         (3) Evidence of other crimes, wrongs, or acts proffered
         under subsection (b)(2) of this rule may be admitted in a
         criminal case only upon a showing that the probative value
         of the evidence outweighs its potential for prejudice.

                                     *      *    *

Pa.R.E. 404(a), (b)(1)-(3). Evidence of prior bad acts or unrelated criminal

activity is inadmissible for the sole purpose of showing a defendant acted in

conformity     with   those   past       acts   or   has   a   criminal   propensity.

Commonwealth v. Malloy, 579 Pa. 425, 439, 856 A.2d 767, 775 (2004);

Pa.R.E. 404(b)(1).       Rule 404(b)(2), however, does provide for the

admissibility of prior crimes, wrongs or other acts evidence in certain limited

instances “where it is relevant for some other legitimate purpose and not


                                          -7-
J-S58033-14


utilized solely to blacken the defendant’s character.”      Commonwealth v.

Russell, 938 A.2d 1082, 1092 (Pa.Super. 2007), appeal denied, 598 Pa.
766, 956 A.2d 434 (2008). Specifically, “This evidence may be admissible

for   another    purpose,   such   as   proving   motive,   opportunity,   intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of

accident. In a criminal case, this evidence is admissible only if the probative

value of the evidence outweighs its potential for unfair prejudice.” Pa.R.E.

404(b)(2). The particular prejudice the rule seeks to prevent “is the misuse

of the other-offense evidence−specifically, that jurors might convict a

defendant because they perceive the defendant has a bad character or

propensity to commit crimes.”       Commonwealth v. Cascardo, 981 A.2d
245, 251 (Pa.Super. 2009), appeal denied, 608 Pa. 652, 12 A.3d 750

(2009).

      Likewise, the trial court has the discretion to admit photographic

evidence and, absent an abuse of that discretion, the admission will prevail

on review.      Commonwealth v. Baez, 554 Pa. 66, 720 A.2d 711 (1998),

cert. denied, 528 U.S. 827, 120 S. Ct. 78, 145 L. Ed. 2d 66 (1999);

Commonwealth v. Lowry, 55 A.3d 743, 753 (Pa. Super. 2012), appeal

denied, 619 Pa. 701, 63 A.3d 1245 (2013). When making the admissibility

decision, the court must analyze whether the photograph is inflammatory by

its very nature and, if so, whether the essential evidentiary value of the

photograph outweighs “the likelihood that the photograph will improperly


                                        -8-
J-S58033-14


inflame the minds and passions of the jury.” Baez, supra at 97, 720 A.2d

at 726.

     As a general rule, a weapon may not be admitted in evidence unless it

is specifically linked to the crime charged.   Commonwealth v. Antyane

Robinson, 554 Pa. 293, 721 A.2d 344 (1998), cert. denied, 528 U.S. 1082,

120 S. Ct. 804, 145 L. Ed. 2d 677 (2000). Nevertheless,

          [A]n exception exists where the accused had a weapon or
          instrument suitable to the commission of the crime
          charged.

            A weapon shown to have been in a defendant’s
            possession may properly be admitted into evidence,
            even though it cannot positively be identified as the
            weapon used in the commission of a particular crime,
            if it tends to prove that the defendant had a weapon
            similar to the one used in the perpetration of the
            crime.

          Uncertainty whether the weapons evidence was actually
          used in the crime goes to the weight of such evidence, not
          its admissibility.

Commonwealth v. Williams, 58 A.3d 796, 801 (Pa.Super. 2012), appeal

denied, 620 Pa. 708, 68 A.2d 908 (2013) (internal citations omitted)

(affirming admission of photograph of defendant in possession and control of

weapon similar to one used to commit crimes charged).               See also

Commonwealth v. Owens, 929 A.2d 1187 (Pa.Super. 2007), appeal

denied, 596 Pa. 705, 940 A.2d 364 (2007) (affirming admission of handgun

parts and ammunition found in defendant’s home and car, where evidence

was relevant to show defendant had weapons similar to ones used in


                                    -9-
J-S58033-14


commission of crime charged; evidence was not unduly prejudicial such that

it would cause verdict to be based on something other than relevant legal

propositions).

      When reviewing a challenge to a jury instruction:

         [W]e must review the jury charge as a whole to determine
         if it is fair and complete. A trial court has wide discretion
         in phrasing its jury instructions, and can choose its own
         words as long as the law is clearly, adequately, and
         accurately presented to the jury for its consideration. The
         trial court commits an abuse of discretion only when there
         is an inaccurate statement of the law.

Commonwealth v. Baker, 963 A.2d 495, 507 (Pa.Super. 2008), appeal

denied, 606 Pa. 644, 992 A.2d 885 (2010) (quoting Commonwealth v.

Samuel Jones, 954 A.2d 1194, 1198 (2008), appeal denied, 599 Pa. 708,

962 A.2d 1196 (2008)). See also Commonwealth v. Kareem Jones, 858
A.2d 1198, 1200-01 (Pa.Super. 2004) (stating: “We will not rigidly inspect a

jury charge, finding reversible error for every technical inaccuracy…rather

[we] evaluat[e] whether the charge sufficiently and accurately apprises a lay

jury of the law it must consider in rendering its decision.     …   [W]e must

review the charge as a whole.       Error cannot be predicated on isolated

excerpts of the charge…it is the general effect of the charge that controls”).

      Importantly, a specific and timely objection is essential to preserve a

challenge to a particular jury instruction. Commonwealth v. Forbes, 867
A.2d 1268, 1274 (Pa.Super. 2005). Failure to do so results in waiver of the

issue for appeal.     Id.   Consider also Pennsylvania Rule of Appellate


                                    - 10 -
J-S58033-14


Procedure 302, which provides:

         Rule 302. Requisites for Reviewable Issue

                                   *     *      *

         (b) Charge to jury. A general exception to the charge to
         the jury will not preserve an issue for appeal. Specific
         exception shall be taken to the language or omission
         complained of.

Pa.R.A.P. 302. Similarly, Pennsylvania Rule of Criminal Procedure 647 states

in pertinent part:

         Rule 647. Request for Instructions, Charge to the
         Jury, and Preliminary Instructions

                                   *     *      *

         (B) No portions of the charge nor omissions from the
         charge may be assigned as error, unless specific objections
         are made thereto before the jury retires to deliberate. All
         such objections shall be made beyond the hearing of the
         jury.

                                   *     *      *

Pa.R.Crim.P. 647 (emphasis added).           Thus, a defendant’s failure to object

specifically to the jury charge, before the jury retires to deliberate, precludes

appellate review of that jury charge. Commonwealth v. Gwynn, 555 Pa.
86, 106, 723 A.2d 143, 152 (1999), cert. denied, 528 U.S. 969, 120 S. Ct.
410, 145 L. Ed. 2d 320 (1999).       See Commonwealth v. Fisher, 493 A.2d
719 (Pa.Super. 1985) (stating specific objection must be made, even where

jury instructions have been timely offered and refused; objection assures

trial court has fair opportunity to avoid error).


                                       - 11 -
J-S58033-14


     When examining a challenge to the sufficiency of evidence:

        The standard we apply…is whether viewing all the evidence
        admitted at trial in the light most favorable to the verdict
        winner, there is sufficient evidence to enable the fact-
        finder to find every element of the crime beyond a
        reasonable doubt. In applying [the above] test, we may
        not weigh the evidence and substitute our judgment for
        the fact-finder. In addition, we note that the facts and
        circumstances established by the Commonwealth need not
        preclude every possibility of innocence.        Any doubts
        regarding a defendant’s guilt may be resolved by the fact-
        finder unless the evidence is so weak and inconclusive that
        as a matter of law no probability of fact may be drawn
        from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the
        crime beyond a reasonable doubt by means of wholly
        circumstantial evidence. Moreover, in applying the above
        test, the entire record must be evaluated and all evidence
        actually received must be considered. Finally, the [finder]
        of fact while passing upon the credibility of witnesses and
        the weight of the evidence produced, is free to believe all,
        part or none of the evidence.

Commonwealth v. Barnswell Jones, 120-21 (Pa.Super. 2005)(quoting

Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super. 2003)).

Section 6105 of the Crimes Code defines the offense of persons not to

possess a firearm as follows:

        § 6105. Persons not to possess, use, manufacture,
                    control, sell or transfer firearms

           (a)   Offense defined.—

              (1) A person who has been convicted of an offense
              enumerated in subsection (b), within or without this
              Commonwealth, regardless of the length of sentence
              or whose conduct meets the criteria in subsection (c)
              shall not possess, use, control, sell, transfer or
              manufacture or obtain a license to possess, use,
              control, sell, transfer or manufacture a firearm in this

                                    - 12 -
J-S58033-14


                 Commonwealth.

                                   *     *      *

18 Pa.C.S.A. § 6105(a)(1).       Section 6106 of the Crimes Code in relevant

part provides:

        § 6106. Firearms not to be carried without a license

           (a)      Offense defined.―

                 (1) Except as provided in paragraph (2), any person
                 who carries a firearm in any vehicle or any person
                 who carries a firearm concealed on or about his
                 person, except in his place of abode or fixed place of
                 business, without a valid and lawfully issued license
                 under this chapter commits a felony of the third
                 degree.

18 Pa.C.S.A. § 6106(a)(1).

     Instantly, the trial court admitted photographs of Appellant, taken

from his own cell phone, which pictured Appellant holding in his waistband a

firearm that met the description of the firearm recovered near Appellant

during the incident on 3/11/13. At least one picture was admittedly taken in

Appellant’s apartment.     Appellant also admitted he was the person in the

photographs holding the firearm.

     The fact that Appellant had in his possession a weapon substantially

similar to the one recovered on 3/11/13, was relevant for several reasons.

Admission of the photographs challenged Appellant’s claim that the firearm

recovered on 3/11/13, did not belong to him and that he had just “found it.”

The photographs also showed Appellant had access to a firearm almost


                                       - 13 -
J-S58033-14


identical to the firearm recovered on 3/11/13. Furthermore, the confirmed

date of the photographs was March 4, 2013, or one week before the 3/11/13

incident giving rise to the charges in this case. As the probative value of the

photographs outweighed the potential for undue prejudice, we see no abuse

of discretion in their evidentiary use at trial. See Williams, supra.

      With respect to Appellant’s jury instruction challenge, the trial court

instructed the jury as follows:

         Before I define the crimes, I do want to mention one
         principle in the law. The information in this case charge[s]
         that the crimes were committed on March 11, 2013. But,
         you are not bound by the date alleged in the criminal
         information. It is not an essential element of any of the
         crimes charged. You may find the Defendant guilty of a
         particular crime if you are satisfied beyond a reasonable
         doubt that he committed the crime charged in the
         information, even though you are not satisfied that he
         committed it on the exact date alleged in the information.

(N.T. Trial, 3/7/14, at 97). Significantly, at no time did Appellant object to

this or any of the other jury instructions, prior to commencement of jury

deliberations.   Therefore, Appellant waived this issue at trial, and it is not

subject to appellate review. See Gwynn, supra; Forbes, supra; Pa.R.A.P.

302(b); Pa.R.Crim.P. 647.

      Moreover, this instruction as presented is capable of legitimate

interpretation, other than Appellant’s claim, where the instruction did not

direct the jury to convict Appellant on uncharged crimes. The court merely

explained that the date of the offenses was not an element of any of the

crimes charged.     Notably, this short instruction was only a small part of

                                     - 14 -
J-S58033-14


twenty pages of jury instructions.     Thus, even if Appellant had properly

preserved this challenge, we would consider it unworthy of relief.

      With respect to Appellant’s issue implicating the sufficiency of the

evidence, the trial court said:

         [Appellant] was observed reaching into his waistband as
         he was running from the police. Furthermore, a firearm
         was recovered in the immediate area where [Appellant]
         had been.      Finally, when asked about the firearm,
         [Appellant] stated that he had “found it.”

         In order to be convicted of Possession of a Firearm
         Prohibited, a person need not be the owner of the firearm.
         [Appellant] admitted that he had knowledge of the firearm
         in stating that he “found it.” He never said he did not
         know anything about it. Based on those circumstances,
         the Commonwealth met [its] burden of proof, and the jury
         properly and reasonably inferred that [Appellant]
         possessed the firearm.

(Trial Court Opinion at 5-6) (internal citations omitted).   Pursuant to the

governing statute, the Commonwealth proved Appellant “possessed” the

firearm recovered at the scene of his arrest. Police observed Appellant reach

into his waistband, and later police found the firearm in the immediate area

where Appellant had been running. Also, in response to a question directed

to Officer Grabiak, Appellant volunteered that he had “found” the firearm.

The jury was free to believe all, part, or none of the evidence and could

reasonably conclude Appellant possessed the firearm recovered on 3/11/13.

See Barnswell Jones, supra.        Accordingly, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.

                                     - 15 -
J-S58033-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/4/2015




                          - 16 -